19-12385-mg   Doc 1   Filed 07/24/19   Entered 07/24/19 14:10:00   Main Document
                                       Pg 1 of 9
19-12385-mg   Doc 1   Filed 07/24/19   Entered 07/24/19 14:10:00   Main Document
                                       Pg 2 of 9
19-12385-mg   Doc 1   Filed 07/24/19   Entered 07/24/19 14:10:00   Main Document
                                       Pg 3 of 9
19-12385-mg   Doc 1   Filed 07/24/19   Entered 07/24/19 14:10:00   Main Document
                                       Pg 4 of 9
19-12385-mg   Doc 1   Filed 07/24/19   Entered 07/24/19 14:10:00   Main Document
                                       Pg 5 of 9
19-12385-mg   Doc 1   Filed 07/24/19   Entered 07/24/19 14:10:00   Main Document
                                       Pg 6 of 9
19-12385-mg   Doc 1   Filed 07/24/19   Entered 07/24/19 14:10:00   Main Document
                                       Pg 7 of 9
19-12385-mg   Doc 1   Filed 07/24/19   Entered 07/24/19 14:10:00   Main Document
                                       Pg 8 of 9
19-12385-mg   Doc 1   Filed 07/24/19   Entered 07/24/19 14:10:00   Main Document
                                       Pg 9 of 9
